Detailed Action
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. This is in response to the amendments filed on 07/28/2018. Claims 1, 11, and 16 have been amended. Claims 1-11 and 13-21 are currently pending and have been considered below.

Allowable Subject Matter
3.  Claims 1, 11, and 16 are allowed as amended.

Examiner’s Reason for Allowance
4.  The following is an examiner’s statement of reasons for allowance:  performing a homomorphic operation on the nonce and a ciphertext to generate a resulting
ciphertext, wherein the ciphertext is provided by a second device; attaching the resulting ciphertext to a request payload; and transmitting the request payload including the nonce to the second device; and receiving a response payload from the second device. The closest prior art being "Diehl" (US 20199362954 A1), “Lehmann” (US 20140096217 A1), “Threlkeld” (US 10673862 B2), and newly cited “Baugher” (US 7234058 B1), “Georgieva” (US 20200374100 A1), “Verma” (US 20200125739 – A1), and newly searched art Davis (US 20180176193 – A1).   Diehl discloses a system for Lehmann discloses a telematics system that provide authenticated access to telematic services. Upon connection of a mobile communication device to an automotive telematic system, and receipt of a request to access a telematic service, the system can determine by a processing unit of the automotive telematic system whether a personalized key for user authentication is required to access the telematic service and, if it is determined that the personalized key is required, request the personalized key from the mobile communication device. Threlkeld, a secondary reference, was introduced to disclose one or more clients of a service may obtain access to resources of the service using one or more roles. A role may be used to delegate access to resources that a client normally would not otherwise have access to. A system of the service may be used to detect the occurrence of an event associated with a principal that has assumed a role to obtain a token that enables access to a computing resource. The system may prevent one or more principals from use of the token for future access to the resource, and may update permissions associated with the role to prevent one or more principals from assuming the role. Baugher, an additional reference, was introduced to disclose group key management techniques are applied to generating pair-wise keys for point-to-point secure communication applications.  Georgieva was introduced to disclose cryptography devices that avoid manipulation of secret data, such as keys and random number generator seeds, in plaintext to thereby be more resilient to side-channel attacks including white-box attacks designed to discern such secret data. Verma was introduced to disclose a distributed machine learning that employs a central fusion server that Davis discloses a computing resource service provider that may operate a secure proxy fleet within a content delivery network. The secure proxy fleet may protect sensitive data communicated between a client device and a backend service over one or more networks.

5. What is missing from the prior art of record to include newly search Davis is ciphertext, wherein the ciphertext is provided by a second device; attaching the resulting ciphertext to a request payload; and transmitting the request payload including the nonce to the second device; and receiving a response payload from the second device While Diehl describes attaching the resulting ciphertext to a request payload, the prior art of record in combination does not teach receiving a response payload, wherein the response payload includes a message authentication code generated based at least in part on the nonce for validation of the response payload.  The examiner is further persuaded by arguments (See Remarks 7/28/2021, page 11).  The secondary references and newly searched art fails to overcome the features of claims 1, 11, and 16, as amended.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1, 11, and 16. Therefore claims 1, 11, and 16 are deemed allowable over the prior art of record. The corresponding depending claims, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

 /WILLIAM B JONES/Examiner, Art Unit 2491


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491